In an action to recover damages for personal injuries sustained when plaintiff was attacked by a dog at a gasoline service station, plaintiff appeals from (1) an order of the Supreme Court, Dutchess County, dated December 27, 1976, which granted defendant Shell Oil Company’s motion- to dismiss the complaint as against it at the close of the plaintiff’s case at a jury trial, and (2) a judgment of the same court, entered thereon on January 13, 1977. Order and judgment affirmed, with one bill of costs to cover both appeals (see Cawthon v Phillips Petroleum Co., 124 So 2d 517 [Fla.]). Rabin, J. P., Shapiro, Suozzi and O’Connor, JJ., concur.